Citation Nr: 1208428	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  05-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran had service in the Recognized Guerrillas and Regular Philippine Army from October 1944 to April 1946.  The Veteran died in March 2004; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The appellant and her daughter appeared and testified at a personal hearing in July 2006 before the undersigned Veterans Law Judge.  A translator participated in the hearing.  A transcript of the hearing is contained in the record.

In May 2008, the Board denied the appellant's claim to entitlement to service connection for cause of death.  The appellant appealed this decision, and in February 2010, the U.S. Court of Appeals for Veterans Claims (Court) set aside the May 2008 Board decision, and remanded the claim so that the Board could seek clarification of the appellant's statements in her 2006 testimony, and, if appropriate, assister her in obtaining further evidence in accord with any physician's reported observations.



FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2004 due to cardiopulmonary arrest due to severe pneumonia and congestive heart failure.

2.  At the time of his death, the Veteran was service-connected for residuals of shrapnel wounds to the buttocks, thigh, and leg involving muscle groups XVII, XIII, XIV; shortening of the right lower extremity; and scars, residuals of shrapnel wounds, right leg.

3.  Cardiopulmonary arrest, pneumonia, and congestive heart failure were not manifested during his military service or for many years thereafter, and they were not otherwise related to his service.  

4.  The preponderance of the more probative evidence of record demonstrates that the Veteran's death was not related to an injury, event, or circumstance of service origin, to include any residuals of shrapnel wounds.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

After reviewing the claims file, the Board finds that the appellant has been adequately notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  In July 2004, the appellant was provided VCAA notice of the evidence needed to substantiate her claim as well as the duties of VA and the appellant in furnishing evidence.  The July 2004 letter also contained an explanation of the evidence and information required to substantiate a DIC claim based upon a previously service-connected condition and a not-yet-service connection condition.  A May 2007 letter provided notice regarding the assignment of disability ratings and effective dates.  Lastly, a February 2011 letter provided full Hupp notice, including a statement of the conditions for which the Veteran was service-connected at the time of his death.  A supplemental statement of the case was issued in May 2011.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of private treatment and a VA opinion based upon a review of the claims file.  In February 2010, the Court noted that the appellant's 2006 testimony alluded to possible nexus statements by private physicians, and instructed the Board that the VA had a further duty to assist the appellant to obtain any outstanding records that were applicable to the claim.  In November 2010, the Board remanded the claim and directed the RO to request additional information from the appellant, and to provide her with a consent to release medical records form.  In February 2011, the RO sent the request for additional information to the appellant, asking her to clarify statements, provide medical release forms, and to notify her that a statement from the Veteran's treating physician regarding a nexus between his death and service could help her in developing her case for service connection for cause of death.  The appellant did not reply to the February 2011 RO letter.  As per the Board's November 2010 remand directives, the RO also had a VA examiner review the claims file and provide an opinion regarding a nexus between the Veteran's death and service.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the November 2010 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Laws and Regulations

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b). 

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Latham v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. §  3.312(c)(1). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period. In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The appellant contends that the Veteran died from cardiopulmonary arrest, severe pneumonia, and congestive heart failure which developed as a result of his service-connected residuals of shrapnel wounds.  Her belief is that his residuals of shrapnel wounds lead to a gradual deterioration of his health, and eventually to his death.  At the time of his death, the Veteran was service-connected for residuals of shrapnel wounds to the buttocks, thigh, and leg involving muscle groups XVII, XIII, XIV; shortening of the right lower extremity; and scars, residuals of shrapnel wounds, right leg.  He had a combined rating of 50 percent from April 7, 1959.

Service medical records do not show pneumonia or cardiopulmonary or cardiovascular impairment.  Upon discharge in March 1946, the Veteran's chest x-ray was negative and his cardiovascular system and lungs were normal.  The records reflect that he was hospitalized for residuals of a grenade wound to the right hip (buttock) and thigh.  The Veteran was initially injured in April 1945, and was hospitalized for five days at a U.S. Army hospital in Pampanga, Philippines before being transferred to the 49th General Hospital from April to October 1945.  From October to December 1945 he was treated at the 311th General Hospital, and from December 1945 to January 1946 he was treated at the Convalescent Hospital in Northern Luzon, Philippines.  

A November 1949 report of VA examination noted that the Veteran complained of pain and weakness of his right lower extremity.  A chest x-ray was noted to be within normal limits, and the Veteran was described as "fairly nourished and appeared not to be ill."  

A December 1953 report of a VA orthopedic examination noted the Veteran was only able to stand on his right leg for a few minutes at a time, and was unable to balance himself.  He complained of pain and weakness of the right lower extremity.

In October 1958, the Veteran had acute onset of a stabbing pain to the right gluteal region while walking home.  He was noted to have splenomegaly of about two fingers breadth on the left costal arch, with an otherwise normal abdomen.  He was assessed with peripheral neuritis and a possible internal injury to the gluteal and thigh muscle.  He was then provided a VA examination in April 1959, which included a normal chest x-ray.  He continued to complain of increased right lower extremity pain.

An August 1982 letter indicated that the Veteran sought treatment at the Bontoc General Hospital due to complaints of numbness and pain in his right thigh radiating to the right leg.  Physical examination revealed grayish white lens opacities to the eyes, and multiple scars to the right hip, knee and leg.  He was assessed with arcus senilis, cataracts, traumatic arthritis of the right hip, and peripheral neuritis.

January 1993 prescription notes from Baguio General Hospital indicated the Veteran was provided an elastic bandage, a catheter and type "O" blood.  On four occasions in February 1993 the Veteran was prescribed Vitamins B and C.  

In February 1993, the Veteran filed a claim for increased rating for his residuals of shrapnel wounds, due to continuous severe pain and recurrent swelling of his right thigh.  He also reported numbness in his right lower extremity.  In March 1993, the RO requested that the Veteran submit medical evidence of an increase in the severity of his service-connected disability, as his personal statement was insufficient to authorize a VA examination.  The Veteran did not respond to the request.

In June 2004, the Bontoc General Hospital provided a statement that the Veteran was treated from January 26 to 31, 2004 for a cerebrovascular accident (CVA), "probably left main coronary artery (LMCA)."  There is an additional indication that he was diagnosed with chronic obstructive pulmonary disease (COPD) in congestive heart failure (CHF).  A prescription receipt noted he was given Salbutamol nebule on January 17, 2004 at Baguio General Hospital.

A March 2004 Certificate of Death from the Republic of the Philippines, Office of the Civil Registrar General, shows that the Veteran died on March [redacted], 2004 due to cardiopulmonary arrest due to severe pneumonia and congestive heart failure.  The Veteran's place of death and residence were both noted to be "Gonogon, Bontoc Mountain Province."  The Veteran's son was noted to be the "informant."  There was no autopsy performed.  

On an October 2004 request for burial benefits, the Veteran's son indicated that Veteran's place of death was his home address.

Also in October 2004, the appellant's son provided a VA Form 21-4142 Authorization and Consent to Release Information to the VA.  Consent to release information from two hospitals (Bontoc General Hospital and Baguio General Hospital) and one physician (Dr. Z.B.) were contained in one form.  There is no indication that the VA sought treatment records from either hospital (Dr. Z.B. is a physician with Bontoc General Hospital).  Signed releases (VA Forms 21-4142) expire after 180 days if they are not used. 

In January 2006, the appellant submitted a VA Form 21-4142 for treatment in July 2004 (four months after the Veteran's death) at St. Martin's Specialty Clinic; however, the attached medical certificate indicated that the appellant, and not the Veteran, had been treated in July 2004.

In July 2006, the appellant and her daughter testified at a personal hearing before the undersigned Veterans Law Judge.  A translator was present to help facilitate the hearing.  The Veterans Law Judge asked the appellant about the Veteran's general health and condition at the time they were married.  Through a translator, the appellant replied that she and the Veteran were married while he was hospitalized due to his "gun shot wound."  She continued, "he has been complaining about it until he died.  A doctor once told me that a shrapnel was left on his hip.  And that's why it got worse and worse.  And that's the cause of his death."  She further stated that her husband never complained of chest pain or shortness of breath.  She stated that he occasionally had coughs, which she reported as "a regular cough."  She reiterated that he continued to complain of leg pain throughout his life, and up until his death.  She stated that his right leg would feel numb and cold.  The Veteran's daughter stated she took him to the hospital in March of 1992, where he was treated for two months.  She stated he was treated for his leg at that time, and she stated they were "observing" the Veteran for the two weeks he was in the hospital.  She stated that the hospital staff said that there was something on the x-ray they took of his right leg.  She did not state what was found on x-ray.  The Veterans Law Judge asked the daughter how the Veteran's health was when she was a teenager.  She stated she did not know because she was in high school and then moved to Saudi Arabia for several years.  She also stated she was in Korea when the Veteran died.  

As noted in the introduction, in May 2008, the Board denied the appellant's claim and the appellant appealed this decision to the Court.  In February 2010, the Court set aside the May 2008 Board decision, and specifically cited the appellant's statement during her 2006 hearing that a doctor had informed her that the Veteran had shrapnel in his hip, and that this was the cause of his death.  The Court noted that the appellant's statement was vague, but could be taken to mean that a physician had attributed the Veteran's death to his residuals of a shrapnel wound.  The Court found that the VA failed in its duty to assist the appellant by not suggesting that she obtain a written opinion from the physician or to seek medical records that could corroborate the reported statement.  The Court also indicated that the appellant's statement was an indication of a link between the in-service injury and the cause of death, and that the Board needed to provide an adequate statement of the reasons or bases for the decision that a VA medical examination was not required.

The Baguio General Hospital provided a certification in November 2009 that the Veteran was treated for cellulitis of the right thigh from January 16, 1993 to February 9, 1993.  The records of confinement were noted to no longer be available, as records are not kept after 15 years.

In July 2010, the appellant provided a written statement that the Veteran died of a service-connected ailment.  She stated that he was treated for his right leg injuries in a hospital, and that there was no doubt that the cause of his death should be service connected.  She stated that the Veteran always complained of pain in his right thigh, and that the pain increased to the point that he was hospitalized for 8 days at the Bontoc General Hospital.  She stated that they did not treat his leg properly, or at all, and that she was forced to then take him to another hospital for treatment (Baguio General Hospital).  He reportedly was given  some blood, and after two months of hospital confinement, the appellant took him home to "the barrio."  She reported that his condition worsened and he was bedridden, "immobilized by his worsening condition and always in need of assistance whenever he moved to the comfort room."  She concluded that he died by reason of his wounds which he sustained during World War II.

In November 2010, the Board remanded the claim to the RO with directions to: (1) provide the appellant with corrective notice; (2) attempt to obtain the January 2004 Bontoc General Hospital treatment records; (3) contact the appellant and request that she clarify whether a physician had ever informed her that failure to remove a piece of shrapnel from the Veteran's leg had resulted in his death, and, if so, to inform her to submit a written opinion from that physician or submit medical records that corroborate the reported statement; and (4) forward the claims file to a VA examiner for review and an opinion regarding any possible relationship between the Veteran's service and his death.  

In February 2011, the RO sent the appellant a letter providing her with Hupp notice, requesting that she submit a VA Form 21-4142 for Bontoc General Hospital, and requesting that she provide a statement whether a physician had ever informed her that a piece of shrapnel left in the Veteran's leg had caused his death.  The appellant did not reply to this request for additional information.

A VA physician reviewed the claims file in April 2011, and provided a statement that she could not resolve whether the Veteran's fatal pneumonia and/or congestive heart failure resulted from residuals of shrapnel wounds without resorting to mere speculation.  She stated that she was unable to provide an opinion without resorting to speculation because the details surrounding the Veteran's demise were not well elucidated.  She noted that the available treatment records showed that he was treated for cellulitis of the right thigh in January and February 1993, and for a CVA, probably thromboembolic LMCA distribution in January 2004.  She noted that there was no evidence in the claims file to describe the Veteran's condition at the time surrounding his death.  She was unsure whether the Veteran died at a medical institution or at home, and whether he was suffering from an overwhelming infection or not.  

The examiner provided that, if she were to speculate on the matter, that at "78-years old, having suffered from a post CVA thromboembolic LMCA approximately 4 months earlier, the Veteran could have already been bed-ridden at the time and hence prone to any of the following: community-acquired pneumonia, or aspiration pneumonia, or decubitus ulcers."  She indicated that it would have greatly helped her ability to form an opinion if a description of the Veteran's thigh was given in 2004, to determine whether there may have been ongoing cellulitis at the time.  She continued that "as to whether the sustained disabilities contributed to his weakened resistance, it would be difficult to say without resorting to mere speculation."

The Board finds that the preponderance of the evidence is against finding that the Veteran's residuals of shrapnel wounds were the principal (primary) cause of his death, or a contributory cause of his death.  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The appellant does not contend, nor is there a factual basis in the record, that any congestive heart failure or heart disease, leading to cardiopulmonary arrest, was incurred during service, or that cardiovascular or pulmonary disease manifested as a chronic disease within a year thereafter.  Service treatment records show no findings of heart disease.  VA examinations from 1949 and 1953 included negative chest x-rays.  Post-service medical evidence of record first shows findings of a heart and lung problems in 2004, just two months prior to the Veteran's death, and many years after his separation from active service.  The appellant additionally testified that the Veteran never complained of chest pain or shortness of breath.  Thus, there is no basis upon which to conclude that the Veteran's cardiopulmonary arrest, severe pneumonia, and/or congestive heart failure were incurred in or aggravated during military service, including on a presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Accordingly, to establish service connection for cause of death, it must be shown that the Veteran's service-connected residuals of shrapnel wounds caused or contributed substantially or materially to the Veteran's cardiopulmonary arrest, severe pneumonia and/or congestive heart failure.

The appellant contends that the Veteran's residuals of shrapnel wounds led to a deterioration of the Veteran's health, and that shrapnel that was left in the Veteran's hip caused his death.  As some treatment records were provided showing that the Veteran suffered from cellulitis in his right leg in 1993, there is also a contention that the Veteran's shrapnel wounds contributed to his development of cellulitis, which lead to his development of severe pneumonia/congestive heart failure.  The appellant testified that she believed the Veteran's shrapnel wounds caused his death because he had suffered from the pain of the wounds his entire life.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, congestive heart failure, pneumonia, and COPD are not conditions that can be causally related to another disorder or military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the appellant is not competent to proffer a diagnosis or provide an opinion as to whether the Veteran's shrapnel wounds were etiologically related to his cardiopulmonary arrest.

Turning to the medical evidence in the claims file, private treatment records show that the Veteran was treated in 1993 for cellulitis of the right thigh, and in January 2004 for a CVA, COPD, and congestive heart failure.  Baguio General Hospital indicated that the 1993 treatment records were no longer available.  The appellant did not respond to a February 2011 request for a consent to release treatment records for the Veteran's January 2004 treatment.  Based on the very limited treatment records contained in the claims file, a VA physician stated she could not determine whether the Veteran's fatal pneumonia and/or congestive heart failure was due to his residuals of shrapnel wounds without resort to mere speculation.  The VA physician indicated that if she were to speculate, that it was possible the Veteran was bedridden at the time of his death due to his recent CVA, and thus prone to the development of several types of pneumonia.  

In a July 2010 statement, the appellant reported that in the "years past" 1990 the Veteran was treated for his right thigh, but that the treatment was inadequate and she was forced to move him to another hospital where he received blood and was "confined for two months."  She then stated that when he was discharged from the hospital he returned home, and that his condition "worsened by the day," he became "bedridden," and "immobilized" by his "worsening condition."  The records do show that the Veteran was treated at Baguio General Hospital in 1993 for three weeks, and that he was given blood during this stay.  Interpreting these statements in the light most favorable to the appellant, she appears to be stating that following his treatment for cellulitis in 1993, the Veteran remained either bedridden or immobilized for 11 years prior to his CVA and death.  

Other than the appellant's statement, there is no evidence to show the Veteran's condition at the time of his death.  The appellant noted the Veteran's leg was cold for some time during his life, but did not describe an active infection at the time of his death.  The record does contain a statement from the Veteran from February 1993 where he reported pain, swelling and numbness of his right leg, but he did not contend that he was bedridden or immobilized.  Without the appellant's cooperation in securing the treatment records from the Veteran's 2004 hospitalization(s), the Board has no medical evidence related to the Veteran's health prior to his death.  The 1993 records are no longer available, so the Board is also unsure of the cause of the Veteran's cellulitis at that time.  In fact, there is no indication the Veteran was treated with antibiotics in 1993. 

During her 2006 testimony, the appellant provided a vague statement which could be interpreted, as the Court indicated, as a physician stating to the appellant that the shrapnel left in the Veteran's hip eventually lead to his death.  The appellant did not respond to the February 2011 request for clarification of her statement, even though the importance of the clarification (and the inclusion of private medical statements and treatment records) was noted in the February 2010 Court decision and the November 2010 Board remand.  The Board observes that the VA's duty to assist is not a one-way street; a claimant cannot remain passive when she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The death certificate shows the Veteran died in his home in March 2004, more than 50 years after service separation, of cardiopulmonary arrest due to severe pneumonia and congestive heart failure.  An autopsy was not performed, and there are no end-of-life treatment records available as the Veteran died at home.  He was treated two months prior to his death for a cerebrovascular accident, chronic obstructive pulmonary disease, and congestive heart failure at the Bontoc General Hospital; however, the appellant did not respond to a request for a release of those treatment records, and has only provided prescriptions notes and a certification that he was treated.  It is uncontested that, at the time of his death, service connection was not in effect for any cardiac or pulmonary disorders.  While the appellant stated the Veteran became bedridden in 1993 due to his right leg, the Veteran did not state he was bedridden in 1993, and the VA physician noted that the CVA the Veteran suffered in 2004 could have caused him to be bedridden.  The VA physician also noted that if the Veteran was bedridden, then it was possible he developed pneumonia or ulcers at that time.  As the appellant has not cooperated in securing the Veteran's 2004 treatment records, the Board is disinclined to find that he was bedridden due to his service-connected disabilities.  Even if the Board were to find, arguendo, that he was bedridden due to his shrapnel wounds, there is no medical evidence to suggest that being bedridden had a causal connection to the Veteran's cardiopulmonary arrest, as opposed to casually sharing in production of his death.  

The Veteran had survived with his shrapnel wounds for nearly 60 years, and was 78 years old at the time of his death.  He was treated for cellulitis more than 10 years prior to his death, and there is no evidence he ever sought treatment other than in 1993 and 2004.  There is no medical evidence to support a causal relationship between his service connected shrapnel wounds and his cardiopulmonary arrest, and no adequate description of his medical state at the time of his death.  For the foregoing reasons, the claim for service connection for the Veteran's cause of death must be denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


